Case 2:19-cv-00043-JRG Document 54 Filed 10/01/19 Page 1 of 3 PageID #: 2215
  	  

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


         REVOLAZE LLC,

                Plaintiff,                           Civil Action No. 2:19-cv-00043-JRG
         v.

         J. C. PENNEY COMPANY, INC.,
         J. C. PENNEY CORPORATION, INC.,
         and                                         JURY TRIAL DEMANDED
         J. C. PENNEY PURCHASING
         CORPORATION,


                Defendants.



              STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)


               IT IS HEREBY STIPULATED AND AGREED by and between the parties

  and/or their respective counsel(s) pursuant to the Federal Rules of Civil Procedure

  41(a)(1)(A)(ii) that this action is voluntarily dismissed without prejudice against only

  defendant J. C. PENNEY COMPANY, INC., with each side to bear its own costs and

  fees.


  Dated: October 1, 2019

         Attorneys for Defendants J. C. Penney   Attorneys for Plaintiff RevoLaze LLC
         Company, Inc., J. C. Penney
         Corporation, Inc., and J. C. Penney
         Purchasing Corporation

         /s/ Taniel Anderson                     /s/_Alexander Debski
         Michael E. Jones                        C. Graham Gerst
         State Bar No. 10929400                  IL Bar # 6200898


  	                                             1
Case 2:19-cv-00043-JRG Document 54 Filed 10/01/19 Page 2 of 3 PageID #: 2216
  	  


         POTTER MINTON P.C.                  ggerst@giplg.com
         A Professional Corporation          Alexander Debski
         110 N. College, Suite 500           IL Bar # 6305715
         Tyler, Texas 75702                  adebski@giplg.com
         Tel: (903) 597-8311                 Meagan Leslie
         Fax: (903) 593-0846                 IL Bar # 6327229
         mikejones@potterminton.com          mleslie@giplg.com
                                             Global IP Law Group, LLC
         ARENT FOX LLP                       55 West Monroe Street Suite 3400
         Janine A. Carlan                    Chicago, IL 60603
         Taniel E. Anderson (Pro Hac Vice)   T: (312) 241-1500
         Jasjit S. Vidwan (Pro Hac Vice)     F: (312) 241-1522
         1717 K Street, NW
         Washington, DC 20006-5344           Melissa Smith
         Tel: (202) 857-6000                 melissa@gillamsmithlaw.com
         janine.carlan@arentfox.com          Gillam & Smith
         taniel.anderson@arentfox.com        303 South Washington Ave
         jasjit.vidwan@arentfox.com          Marshall, TX 75670
                                             T: (903) 934 – 8450
                                             F: (903) 934 - 9257




  	                                         2
Case 2:19-cv-00043-JRG Document 54 Filed 10/01/19 Page 3 of 3 PageID #: 2217
  	  

                                 CERTIFICATE OF SERVICE

            I hereby certify that on October 1, 2019, the foregoing was electronically filed

  with the CM/ECF system, which will send a notification of such filing to all counsel of

  record.



                                                         /s/ Alexander Debski

                                                         Attorney for Plaintiff RevoLaze LLC




  	                                             3
